Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-15 Filed: 03/02/19 Page: 1 of 2 PAGEID #:
                                    19808




                   EXHIBIT M
                             Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-15 Filed: 03/02/19 Page: 2 of 2 PAGEID #:
                                                                 19809


                                                                                                     Election Results                                                                                             Voting Age Populations



15 - Stivers
            District
                             10 Governor
                         Kasich
                        53.57%
                                    I
                                    Strickland
                                    I     42.66%
                                                        I
                                                        I
                                                        1
                                                              10 Att. General
                                                            DeWine I Cordray
                                                            49.03%   I   44.80%
                                                                                  I
                                                                                  1
                                                                                  1
                                                                                         08 President
                                                                                      McCain
                                                                                      53.31%
                                                                                               I
                                                                                               1
                                                                                                   Obama
                                                                                                   44.90%
                                                                                                            I
                                                                                                            I
                                                                                                            1
                                                                                                                   06 Att. Ge neral
                                                                                                                Mont.
                                                                                                                53.89%
                                                                                                                          I
                                                                                                                          I
                                                                                                                               Dann
                                                                                                                              46.11%
                                                                                                                                       I
                                                                                                                                       I
                                                                                                                                       1
                                                                                                                                           Taylor
                                                                                                                                                 06Auditor
                                                                                                                                                    I    Sykes
                                                                                                                                           54 .09% 1 45 .92%
                                                                                                                                                                 I
                                                                                                                                                                 I
                                                                                                                                                                 1
                                                                                                                                                                        04 President
                                                                                                                                                                      Bush
                                                                                                                                                                     57.27%
                                                                                                                                                                              I
                                                                                                                                                                              I
                                                                                                                                                                                   Kerry
                                                                                                                                                                                  42.11%
                                                                                                                                                                                           PVI
                                                                                                                                                                                           R+7
                                                                                                                                                                                                 White
                                                                                                                                                                                                 91.90%
                                                                                                                                                                                                          II   Hispan ic
                                                                                                                                                                                                                1.59%
                                                                                                                                                                                                                           T
                                                                                                                                                                                                                           Black
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           4.33%
                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                       Asian
                                                                                                                                                                                                                                       1.64%
                                                                                                                                                                                                                                               I Amlndian
                                                                                                                                                                                                                                               I   0.25%

County                 Population       % of District
High land                 43,589           6.05%
Ross                      34,475           4.78%
Vinton                    13,435           1.86%
Hockin g                  29,380           4.07%
Athens                    60,608           8.41%
Morgan                    15,054           2.09%
Muskingum                 58,802           8.16%
Pe rry                    36,058           5.00%
Fairfield                 62,038           8.60%
Franklin                 226,000          31.34%
Madison                   43,435           6.02%
Union                     52,300          7.25%
Clark                     45,857          6.36%
Total                    721,031




                                                                                                                                                                                                                      Plaintiffs' Trial
                                                                                                                                                                                                                          Exhibit
                                                                                                                                                                                                                           P610
                                                                                                                                                                                                                     Case No. 1:18-cv-00357




                                                                                                                                                                                                                                           REV _00000037
